 1

 2

 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11

12   MARIA C. ESPUDO                   Case No: 5:17-cv-00560-MRW
13
               Plaintiff,              ORDER GRANTING JOINT
14                                     STIPULATION AND ORDER
                                       TO DISMISS CASE
15   v.
16

17   FCA US LLC, a Delaware Limited
     Liability Company; and DOES 1
18
     through 10, inclusive,
19

20              Defendant,

21

22

23

24

25

26

27

28
                                      -1-
                 [PROPOSED] ORDER GRANTING JOINT STIPULATION
 1                                         ORDER
 2         The stipulation is approved. The entire action is hereby dismissed with
 3   prejudice.
 4         IT IS SO ORDERED.
 5

 6
     DATED: December 9, 2019                   ___________________________
                                             Honorable Judge Michael R. Wilner
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       -2-
                   [PROPOSED] ORDER GRANTING JOINT STIPULATION
